Citation Nr: 1414206	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-41 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder.

3.  Entitlement to a rating in excess of 20 percent for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran submitted additional evidence to the Board in May 2013 along with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2013).

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Sleep apnea was neither caused nor aggravated by the Veteran's anxiety disorder, and did began during, and is not otherwise related to, service.

2.  The Veteran's anxiety disorder has been primarily manifested by depression, anxiety, flashbacks, chronic sleep impairment with nightmares, some panic attacks, anger, and some hypervigilance, avoidance, and withdrawal, which has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with the Veteran generally functioning normally, and routine behavior, self-care, and conversation normal.

3.  The Veteran's lumbar disc disease has been manifested by pain with some radiation, tenderness, some muscle spasm, and limitation of motion to 50 degrees or more with pain at the endpoint and no additional limitation after repetitive use, which has required treatment including epidural steroid injections, and has caused problems with lifting, carrying, and reaching.

4.  The Veteran has right leg radiculopathy that has been manifested by pain and numbness radiating to the right lower extremity, some diminished sensation of the right lateral leg, and slightly diminished function, but with motor function, reflexes, and muscle tone normal, strength generally full, and sensory examination and gait typically normal; such disability approximates mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2013).

2.  The criteria an initial rating in excess of 30 percent for generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2013).

3.  The criteria for a rating in excess of 20 percent for lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2013).

4.  The criteria for rating of 10 percent, but no greater, for right leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The disability at issue in this case is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, the Veteran essentially contends that his obstructive sleep apnea had its causal origins in service, or, alternatively, that it was caused or aggravated by his service-connected anxiety disorder.  He asserts that he has had sleeping problems since service, and that such problems were eventually diagnosed as sleep apnea.  However, the Veteran's claim must be denied.

The only competent and probative opinions as to whether the Veteran's obstructive sleep apnea is related to service or to his service-connected anxiety disorder are those of a VA examining physician in March 2012 and a VA physician in October 2013.  The March 2012 physician diagnosed obstructive sleep apnea and opined that the Veteran's sleep apnea was not caused or aggravated by his anxiety disorder, as there was no documentation in the medical literature that anxiety caused obstructive sleep apnea, although anxiety could disturb sleep, and that the Veteran had other risk factors for sleep apnea such as diabetes mellitus and obesity.

The October 2013 physician noted that, during service, the Veteran reported frequent trouble sleeping and waking up in the middle of the night.  The examiner stated that, throughout the record, there was evidence of sleep disturbance that most likely related to an anxiety disorder, noting that the Veteran had recently complained of nighttime awakenings and dreams of service.  The examiner further stated that the Veteran's symptoms were not suggestive of obstructive sleep apnea, and that it was more likely than not that this difficulty maintaining sleep and nightmares were related to his anxiety disorder. 

The examiner opined, however, that it was very unlikely that his anxiety disorder caused or aggravated his obstructive sleep apnea, as there was neither evidence, nor a biologically compelling hypothesis, to suggest the existence of such a causal association.  The examiner also opined that it was less likely than not that obstructive sleep apnea originated during the Veteran's service, as there was a lack of any clearly reported obstructive sleep apnea symptoms prior to 2008, and that, at the time of the diagnosis in 2008, there was only mild obstructive sleep apnea, despite an approximately 15 percent weight gain since the Veteran's separation from service.  The examiner stated that, although snoring may have been present before 2000, approximately 50 percent of adult men snored regularly, and that weight gain was the most import factor causing the development of obstructive sleep apnea.

The Board finds the opinions of these physicians to be highly persuasive.  Both physicians had appropriate expertise and reviewed the claims file, with the October 2013 examiner discussing the evidence in detail in providing his opinions, and both relied on current medical literature.  The March 2012 VA physician examined the Veteran, and the October 2013 physician was the director of a sleep disorders center at a VA hospital.  Also, both physicians gave clear, thorough, and persuasive rationales for their opinions.  

Furthermore, these opinions, including the October 2013 physician's conclusions that the Veteran's in-service sleeping problems were likely related to anxiety rather than sleep apnea, and that the Veteran did not have sleep apnea until 2008, are consistent with the record as a whole.  As discussed by the October 2013 VA examiner, the Veteran reported problems sleeping during service.  On reports of medical history given in January 1996 and on separation examination in January 2000, the Veteran reported frequent trouble sleeping, explaining that he sometimes had problems sleeping and woke up in the middle of the night.  On February 2000 VA examination, he again reported sleeping problems, with one to two episodes each month where he would awaken in the middle of the night and could not return to sleep, and he was diagnosed with sleeping problems, nonpathologic in nature.  In his March 2005 claim, the Veteran reported sleeping problems after coming back from the Gulf War whereby he woke up and could not get back to sleep, and having frequent of dreams about being in service and Iraq, which were exacerbated by watching the news.  Also, VA mental health treatment records, including in October 2006 and on September 2008 mental health examination, reflect that he reported vivid dreams about combat that disrupted his sleep.  Despite the Veteran's sleeping problems, he was not diagnosed as having sleep apnea until August 2008, at which time his apnea was noted to have been mild and weight loss was recommended to help in the management of any sleep disordered breathing.  

Furthermore, in addition to his own statements, lay statements submitted by the Veteran's service comrade and wife further reflect sleep problems related to anxiety.  

In a December 2008 statement, the Veteran's service comrade, G.H., asserted that the Veteran had sleeping problems with nightmares in service.  In a May 2013 statement, the Veteran's wife asserted that the Veteran's sleep problems manifested in nightmares, cold sweats, trembling, and waking up in the middle of the night.  While the Veteran's wife indicated that his snoring began in service, such assertion was considered, and accepted, by the March 2013 VA physician, who nonetheless determined that obstructive sleep apnea did not begin until after the Veteran's period of service. 

Moreover, there is no competent and probative opinion contradicting those of the March 2012 or October 2013 VA physicians or otherwise supporting the Veteran's claim, and neither the Veteran nor his representative has identified any.  While the Veteran might believe that his sleep apnea is medically related to either service or his anxiety disorder, the medical question of causation in this case is one that he is not competent to address (it's a medical finding).  Furthermore, to the extent that the Board would find the Veteran at all competent to address etiology in this case, it would find that the VA physicians' opinions far outweighed any opinion of the Veteran.

Finally, the Board notes that, to the extent that the Veteran has sleeping problems due to his service-connected anxiety disorder, as discussed below, such symptoms are contemplated in his rating for that disability.  Thus, a separate rating for such sleeping problems would not be warranted.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Therefore, the weight of the evidence in this case is against a finding that sleep apnea was caused or aggravated by the Veteran's anxiety disorder, or began during or is otherwise related to service.  Accordingly, service connection for obstructive sleep apnea must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generalized anxiety disorder

The Veteran's generalized anxiety disorder is rated under Diagnostic Code (DC) 9400, and is therefore rated according to the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under this Formula, the following applies:

A 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

VA treatment records from May 2007 through December 2008 reflect that the Veteran reported excessive worry, being jumpy and on edge, nightmares, and intrusive thoughts from service.  On examination, he was appropriately groomed and dressed with good hygiene, engaging, and cooperative.  Speech was normal, with appropriate affect congruent with mood.  He was anxious and depressed, and his memory was intact.  Thought process was logical and goal-directed, and he was oriented in all spheres.  He was not psychotic, suicidal, or homicidal, and cognition, insight and judgment were intact.  Global assessment of functioning (GAF) scores ranged from 60 to 65.

On September 2008 VA examination, the Veteran reported depression two to three days per week, daily anxiety, a pretty good relationship with his wife, and having two children.  He reported socializing with his brother-in-law and sons, that he had friends but did not hang out with them, and that he talked to a service friend about once a week.  He reported spending time with his family, and enjoying camping, fishing, hunting, and watching sports on television.  He reported no history of violence or assaultiveness.  On examination, he was clean, and casually dressed, with soft and slow speech, cooperative attitude, constricted affect, and depressed mood.  He was fully oriented and thought process and content was unremarkable, with no delusions or hallucinations.  Judgment and insight were intact.  The Veteran reported nightmares two to three times per month, and regular sleep impairment.  He behaved appropriately, did not have obsessive or ritualistic behavior, had no panic attacks, and reported some suicidal or homicidal thoughts that last occurred two years before.  He was noted to have had good impulse control, and memory was normal.  His assigned GAF score was 62.

It was noted on examination that the Veteran reported symptoms of anxiety that seemed to affect his level of social functioning primarily, although he reported missing days at work for psychiatric treatment.  The examiner opined that there was not reduced reliability and productivity due to the Veteran's symptoms, but that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with general satisfactory functioning, such as the Veteran missing time from work for his psychiatric treatment.  

VA Vet Center Records dated July 2009 to July 2010 are of record.  On intake in July 2009, the Veteran had neat appearance, friendly, cooperative manner, fair judgment, and impaired memory.  He was noted to have had flat, blunted affect, retarded pace of speech, and neat appearance, and he was fully oriented.  He had no delusions or disorganized thinking, but reported at that time hearing, seeing, and smelling things from a war zone.  He had sleep disturbance but no homicidal or suicidal thoughts.  Further treatment records reflect that the Veteran reported anxiety, anger, flashbacks, dreams, impaired sleep, restlessness, avoidance, and withdrawal, and that he had pressured speech.  In October 2009, he reported having panic attacks, mostly at night, and having a blow up at work when someone hit the brim of his hat, where he told the person never to touch him.  

On December 2009 VA examination, the Veteran reported daily anxiety symptoms.  On examination, he was clean and tense, with unremarkable speech, and a cooperative but suspicious attitude, appropriate affect, and anxious mood.  He was fully oriented, with unremarkable thought process and content, and no delusions, hallucinations, or inappropriate behavior.  Judgment and insight were intact, and sleep impairment, including distressing dreams of service, were reported.  He reported obsessive behavior in that he stated that things had to be in correct order and neat and clean.  He further reported approximately three panic attacks per week, whereby his heart beat fast, his breathing became fast, and he trembled and sweated.  There were no homicidal or suicidal thoughts, impulse control was good with no episodes of violence, and all memory was normal.  It was noted that the Veteran was fully employed, but reported loosing approximately 100 days of work in the last 12-month period due to anxiety.  He reported decreased concentration and increased absenteeism.  His assigned GAF score was 52.

The examiner stated that the Veteran was having panic attacks once a week at the time of his last examination, but stated that he had had them three times per week.  His bad dreams were more frequent, and he reported over the past year missing approximately two days per week due to anxiety because he felt too distressed to work.  The examiner opined that the Veteran had reduced reliability and productivity due his mental disorder.  The examiner also noted that the Veteran stated that sometimes his anxiety caused him to have arguments with his wife, that when he went into a public place he had to position everything around him, and that his anxiety caused him to miss approximately 100 days of work in the last year.  

November 2009 to December 2010 VA treatment records reflect that the Veteran continued to report disruptive nightmares, anxiety, and depressed mood.  In December 2009 he reported having increased panic attacks to three times a week.  During this period, on examination, he was casually dressed, cooperative, had good eye contact, was moderately anxious or euthymic, and had constricted affect appropriate to mood.  Speech had normal rate, tone, volume, and rhythm, there were no motor abnormalities, and thoughts were logical and goal-directed, with intact associations.  Thought content was negative for any homicidal ideation, suicidal ideation, or psychotic symptoms.  Insight and judgment were good, and he was fully oriented.  Attention and concentration were good; and impulse control was fair to good.  GAF scores in May and August 2010 were 60.

On March 2011 VA examination, the Veteran reported that he had never been hospitalized for a mental disorder, that he was married to his wife of 29 years and had ups and downs but had managed to work it out over the years, and had two children with whom he had positive relationships.  He reported having a close friend who served with him, with whom he spent time and spoke to regularly, and that he enjoyed watching television, particularly sports, and hunting.  He reported being aggressive when discharged in 2001, but denied any recent difficulties with aggression.  It was noted that he appeared to have mild psychosocial impairment but continued to report meaningful relationships and activities.

On examination, he was clean with unremarkable psychomotor activity or speech, and his attitude was cooperative, friendly, and relaxed.  Affect was normal and he described mood as okay.  He was able to do serial 7's, was oriented in all spheres, and had unremarkable thought process and content.  There were no delusions, hallucinations, or inappropriate behavior, and judgment and insight were intact.  There were no homicidal or suicidal thoughts, and he had fair impulse control with no episodes of violence, and no obsessive ritualistic behavior.  He reported sleep impairment, and panic attacks.  It was noted that the Veteran was quite vague regarding the triggers for his panic attacks.  Memory was normal.  The Veteran reported being employed full time as a plumber, but missing over 200 days of work due to back pain and doctor appointments; when quarried further, he reduced the number to 100 days.  He also reported poor social interaction.  His assigned GAF score was 58.

The examiner opined that there was not reduced reliability and productivity due to his symptoms, but that there was occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his symptoms, including nightmares, increased anger/irritability, difficulty sleeping, hypervigilance, excessive worry, and panic attacks, but with generally satisfactory functioning.  

An April 2011 counseling note reflects that the Veteran reported that he had had a lot of work recently, that since a freeze in early March his company had been fixing heating and air conditioning units, and that the only reason they were not working 6-12 hours a day was because they were waiting for parts, and that he was working at home and on his barn when he was not at work. 

During a May 2011 Decision Review Officer (DRO) hearing, the Veteran asserted that he had panic attacks, sometimes two to three times a week, received counseling at group meetings, saw a counselor every month, and saw a psychiatrist every six months.  He stated that he worked as a plumber for a company, and that due to his anxiety disorder and back problems he probably missed about 185 days of work in a year.  He testified that he had to use his leave hours but had not had to go without pay.  He further testified that he had some occasional memory problems.

VA counseling records dated from July 2010 to October 2012 reflect that the Veteran continued to complain of anxiety, anger, flashbacks, dreams, sleeping problems, restlessness, avoidance, and withdrawal.  The Veteran was within normal limits for mental status examination, and in September 2012 reported spending a week with his granddaughter and having fun dove hunting and working on his barn.  

His wife submitted a statement, received in May 2013, reflecting that the Veteran had suffered from sleep problems such as nightmares, cold sweats, trembling, and waking in the middle of the night.

Considering the pertinent evidence in light of the governing legal authority, an initial rating in excess of 30 percent for generalized anxiety disorder must be denied. 

Initially, the Board notes that, in addition to generalized anxiety disorder, the medical evidence reflects some other psychiatric diagnoses.  As there is no indication that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected generalized anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Since his June 2008 date of service connection, the Veteran's psychiatric disability has been primarily manifested by depression, anxiety, flashbacks, chronic impaired sleep with nightmares, some panic attacks, anger, and some hypervigilance, avoidance, and withdrawal.  Such symptomatology has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with the Veteran generally functioning normally, and routine behavior, self-care, and conversation normal.  The Board finds that such disability more closely approximates the criteria for a 30 percent rating than the criteria for any other rating under DC 9400.

During this period, the Veteran's disability has not approximated the criteria for a rating of 50 percent or greater under the pertinent criteria.  Generally, his speech has been normal and he has had no problems with judgment, thought, understanding, or other such functional capacities.  While he has experienced anger, he has consistently been noted to have fairly good impulse control, with no problems such as periods of violence.  Also, while his anxiety disorder has been productive of social impairment, he has maintained good relationships, including with family and friends, with whom he enjoys spending time and has participated in activities.  

The Board notes that, while since his June 2008 date of service connection the Veteran has consistently reported being employed full time as a plumber, he asserted in December 2009 that he had lost approximately 100 days of work, or two days per week when feeling too distressed to work, in the last 12-month period due to anxiety; in March 2011, he reported missing over 200 days of work due to back pain and doctor appointments, but when quarried further he reduced the number to 100 days; and during his May 2011 DRO hearing, he asserted that, due to his disabilities including anxiety, he probably missed about 185 days of work over the past year, although he had not had to go without pay.

However, the Board does not find these assertions of time missed from work to be factually accurate.  Initially, the Veteran has provided no supporting evidence whatsoever, such as any statement from an employer, that he has been missing such a substantial number of days from work due to his disability, while consistently remaining employed full time as a plumber.  Also, such missed time from work is not congruous to the level of occupational and functional impairment due to his disability that has been reflected in the record during the appeals period.

While the Board could understand the problems with the record cited above (the Veteran is a plumber and may not be able to get statements from his employer), these assertions of missed work are inconsistent with, and contradictory to, the Veteran's own statements elsewhere in the record.  For example:  He reported missing over 200 days of work on March 2011 VA examination, but reduced the number to 100 days when quarried, which, in itself, calls into question the Veteran's credibility in reporting days missed from work.  Moreover, multiple treatment records reflect that, during treatment and counseling, the Veteran discussed his job as a plumber, but never discussed missing work due to his disability (about a fourth of a year to more than half a year), despite the large amount of time he asserted missing on VA examination and during his DRO hearing.  

In this regard, a July 2009 private treatment record states that the Veteran "continues to work full time at a fairly strenuous job as a plumber," and the April 2011 counseling note, dated the month after the March 2011 VA examination and the month before the May 2011 DRO hearing, reflects that the Veteran reported that he had had a lot of work recently fixing heating and air conditioning units, and that the only reason he was not working 6-12 hours a day was because they were waiting for parts, and that he was working at home and on his barn when he was not at work.  Simply stated, the treatment records not only do not support the Veteran's claims, they provide highly probative factual evidence against the claim.  Thus, in light of the evidence as a whole, and a highly detailed review of the treatment records, both VA and private records, the Board finds the Veteran's assertions of missing 100 days or more a year of work due, in part, to his anxiety disorder, not to be accurate.

While both the September 2008 and May 2011 VA examiners found that the Veteran's service-connected psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, but not reduced reliability and productivity, the December 2009 VA examiner found that there was reduced reliability and productivity.  However, the December 2009 VA examiner's assessment was substantially based on the Veteran's reports of missing 100 days of work or more in the past year due to his disability, which the Board does not find credible, and therefore the opinion was based on an inaccurate factual premise.  The Board therefore finds this conclusion to be of diminished probative value.

Similarly, the Board notes that, in December 2009, at the same time that the Veteran began reporting missing 100 days or more a year from work, he reported experiencing panic attacks three times per week.  The Veteran's credibility in reporting these panic attacks is somewhat diminished in light of the Board's finding regarding the credibility of his missed work reports; in this regard, the March 2011 VA examiner stated that the Veteran was quite vague regarding the triggers for his panic attacks.  However, even if for a period the Veteran had experienced increased panic attacks, the Board still finds that his overall psychiatric disability picture more closely approximates impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, due to such symptoms as chronic sleep impairment, depression, and anxiety, than such impairment with reduced reliability due to the nature and severity of the symptoms listed in the criteria for a 50 percent rating.  

In this regard, during the May 2011 DRO hearing, the Veteran testified that his panic attacks occurred "[s]ometimes two to three times a week" (emphasis added).

The Board notes that, on one occasion, on Vet Center intake in July 2009, the Veteran was noted to have had flat, blunted affect, retarded pace of speech, and, while having no delusions, he reported at that time hearing, seeing, and smelling things from a war zone.  However, such findings at that time are contrary to the rest of the numerous VA examination and treatment notes from May 2007 to October 2012 reflecting appropriate or, at worst, constricted affect, normal speech, and no delusions, hallucinations, or inappropriate thought process, thought content, or behavior.  Likewise, in December 2009, the Veteran reported obsessive behavior in that he stated that things had to be in correct order and neat and clean; the numerous records otherwise reflect findings of no obsessional rituals, and, in any event, even the Veteran's report of needing things to be neat and in order does not reflect behavior interfering with routine activities.  The Board also notes that during his May 2011 DRO hearing the Veteran reported some occasional mild memory loss but, even assuming the credibility of the report, such mild memory loss is contemplated in the criteria for 30 percent rating under DC 9400.

Finally, the Board notes the Veteran's GAF scores, which have ranged from 52 to 65.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

To the extent that such scores have reflected mild symptoms such as depressed mood or mild insomnia, or even moderate symptoms such as occasional panic attacks, such symptoms are contemplated in the criteria for a 30 percent rating under DC 9400.  To the extent that such GAF scores indicate symptomology such as circumstantial speech or flat affect, or social and occupational impairment above that contemplated in the criteria for a 30 percent rating, the Board finds such evidence to be outweighed by the evidence reflecting symptoms and functional impairment adequately contemplated by the criteria for a 30 percent rating for the reasons discussed above.

In other words, regarding GAF scores which have ranged from 52 to 65, not only does some of the medical evidence not support the increased evaluation claim, some of the evidence does not support the current evaluation. 

Thus, the Board finds that, overall, the Veteran's psychiatric disability has consistently more closely approximated the nature and severity of symptoms and level and type of occupational and social impairment contemplated in the criteria for 30 percent rating under DC 9400 than those contemplated in the criteria for any higher rating.  

Accordingly, an initial rating in excess of 30 percent for generalized anxiety disorder is not warranted, and there is no basis for staged rating of the Veteran's disabilities pursuant to Fenderson.  As the preponderance of the evidence is against assignment of a higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Lumbar disc disease

The Veteran's lumbar spine degenerative disc disease is currently rated under Diagnostic Code (DC) 5242 for degenerative arthritis of the spine.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5242.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective from September 26, 2003, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:
 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

A February 2008 VA treatment record reflects that the Veteran reported mild pain and tenderness in the lumbar area to deep pressure, and mild increase in the tone of the lumbar area bilaterally.  On range of motion testing, the Veteran did not cooperate with forward flexion secondary to reported pain, but had 15 degrees of extension, and 10 degrees of lateral bend and rotation bilaterally.  Straight leg raise was negative bilaterally at 90 degrees in a sitting position. 

On September 2008 VA examination, the Veteran reported worsening back pain in the past two years, and trouble getting up from a sitting position.  He reported pain radiating down both legs in to the feet with numbness and tingling.  On examination, there were no spasms, atrophy, guarding, or weakness, but pain with motion and tenderness.  The Veteran's posture and gait were normal.  Flexion was to 50 degrees with pain at 50 degrees and no additional loss after repetitive use.  Lasegue's sign was positive on both sides, sensory examination was normal, and hip flexion and extension, knee extension, and ankle dorsiflexion were 4/5 with strength testing.  

July 2009 to May 2010 private treatment records reflect that, in July 2009, the Veteran described sharp back pain and burning or needles symptoms going into his buttock, thighs, and calves, worse on the right, but with his overall primary complaint back pain.  On examination, he stood easily, was well-balanced, and could walk with a normal gait and toe and heel walk with difficulty.  Also, Hoffman was negative, straight leg raise was negative bilaterally, manual motor strength testing of the lower extremities showed full 5/5 symmetric strength, and sensation to light touch was grossly intact.  In August 2009, he reported no numbness or weakness, but that when pain occurred there was buttock and hip radiation, right greater than left.  Muscle strength was again symmetric and 5/5, straight leg test was negative, tone and bulk were appropriate in the bilateral lower extremities, and pinprick sensation was fully preserved in the dermatomes of the lower extremities.  The lumbar spine demonstrated paraspinal muscle spasm and decreased range of motion in extension more so than flexion.  In November 2009, he complained of lateral distal tibial pain and toe numbness on the right.  The Veteran underwent lumbar injections in September 2009, November 2009, December 2009, and April 2010.

On November 2009 VA examination, the Veteran reported low back pain traveling to the right leg, with right leg weakness.  On physical examination, gait, posture, spine curvature, and symmetry were normal.  On range of motion testing, the Veteran refused to attempt any motion beyond 10 degrees when examined, but was noted when observed causally to be able to forward flex to at least 60 degrees with pain.  Range of motion was not limited after repetitive use.  The Veteran was noted to have had painful motion, but no fatigue, weakness, lack of endurance, incoordination, muscle spasm, effusion, instability, or abnormal movement.  Straight leg raise test was negative on the left and positive on the right, and the Veteran was noted to have had diminished sensation of the right lateral leg and foot, with abnormal pinprick test but normal temperature test and position and vibratory sense, and two point discrimination.  The examiner stated that the major nerve most likely involved was the sciatic.  It was noted that the Veteran had not had any incapacitating episodes in the last 12 months.  

An August 2010 private treatment record reflects that the Veteran's right leg pain was his primary area of complaint, and that his gait showed somewhat of a Trendelenburg sign, especially with the right lower extremity.  Manual motor testing throughout the lower extremities appeared to be physiologic and symmetric, rated as full strength in all major muscle groups.  Sensation was grossly intact to light touch throughout the lower dermatomal distributions.  It was noted that the Veteran had a very physically demanding position as a plumber.  

An October 2010 private treatment record reflects that the Veteran ambulated with an antalgic gait favoring the right leg.  Lower extremity motor examination was intact, and he was hypoesthetic to pain over the dorsum of the right foot.  Faber and straight leg raise were positive on the right, and reflexes were normal.  

On March 2011 VA examination, the Veteran complained of pain radiating down his back to the right leg and toes, causing numbness.  He reported severe flare-ups every two to three weeks, which could last for hours, and that he had pain every day but was a plumber and would go to work every day.  The Veteran also reported 150 days of incapacitating episodes in the past 12-month period, and being able to walk one quarter of a mile.  On examination, position and gait were normal and symmetrical, with no abnormal spine curvatures or ankylosis.  There was no spasm, atrophy, guarding, or weakness.  Flexion was from 0 to 55 degrees with evidence of pain on motion and no additional limitations after three repetitions of range of motion.  Neurological examination of the Veteran revealed normal vibration, position sense, pain or pinprick, and light touch, with no dysesthesias on either side.  Motor test was normal with full strength, normal muscle tone, and no atrophy.  It was noted that the Veteran worked full time as a plumber, and that he had lost less than one week during the past 12-month period due to his back.  It was also noted that, in his occupation, he had problems with lifting, carrying, and reaching, as well as pain.  

During his May 2011 DRO hearing, the Veteran asserted that he worked as a plumber for a company, and that, due to his anxiety disorder and back problems he probably missed about 185 days of work, and that he had to use his leave hours but had not had to go without pay.  He testified that he often had sharp pains going from his lower back down to the right side of his body all the way to his toes, and that both of his legs sometimes became numb.  

Private treatment records dated from May 2011 to May 2013 reflect further treatment with epidural steroid injections on the right L4-L5.  July 2012, November 2012, and May 2013 records reflect that the Veteran continued to complain of radiating back pain.  Examination of the lower extremities revealed no loss of deep tendon reflexes, normal gait, full strength, and no atrophy. 

Considering the pertinent evidence in light of the governing legal authority, a rating in excess of 20 percent for lumbar disc disease must be denied, and a separate 10 percent rating, but no greater, for right leg radiculopathy must be granted. 

Pertinent to his June 2008 claim for increase, the Veteran's lumbar spine disability has been manifested by pain with some radiation, tenderness, some muscle spasm, and limitation of motion, which has required treatment including epidural steroid injections.  While the Veteran did not cooperate with forward flexion secondary to reported pain in February 2008, limitation of flexion has otherwise been repeatedly noted to be to 50 degrees or more with pain at the endpoint and no additional limitation after repetitive use.  Such disability more closely approximates lumbar spine disability with forward flexion greater than 30 degrees or muscle spasm or guarding severe enough to result in an abnormal gait than flexion limited to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  Therefore, the Veteran's disability more closely approximates the criteria for a 20 percent rating than those for a 40 percent rating under DC 5242.

Also, the record does not reflect any periods of acute signs and symptoms due to intervertebral disc syndrome that have required bed rest and treatment prescribed by a physician having a total duration of at least four weeks in any 12-month period.  In November 2009, it was noted that the Veteran had not had any incapacitating episodes in the last 12 months.  While on May 2011 VA examination, the Veteran reported 150 days of incapacitating episodes in the past 12-month period, the medical record does not support this assertion; furthermore, the assertion is contradicted by the Veteran's reports during the same examination that he had severe flare-ups every two to three weeks, lasting for hours, and that he worked full time as a plumber and had lost less than one week during the past 12-month period due to his back.  Thus, a rating in excess of 20 percent for incapacitating episodes under DC 5243 is not warranted either. 

However, notwithstanding the problems cited above, resolving reasonable doubt in the Veteran's favor, a separate, 10 percent rating for right leg radiculopathy is warranted.  The Veteran has consistently reported pain, numbness, and tingling in his right leg radiating from his low back, and objective examination of the right lower extremity has revealed some diminished sensation and some lumbar nerve involvement, including positive straight leg raise, gait somewhat favoring the right leg, and treatment with steroid injections on the right L4-L5.  Such right leg radiculopathy was noted on November 2009 VA examination to have primarily involved the sciatic nerve.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating of 10 percent is warranted for right leg radiculopathy under DC 8520.

Under DC 8520, for impairment of the sciatic nerve, the criterion for a 10 percent rating is mild incomplete paralysis of the sciatic nerve.  The criterion for a 20 percent rating is moderate incomplete paralysis.  The criterion for a 40 percent rating is moderately severe incomplete paralysis.  The criterion for a 60 percent rating is severe incomplete paralysis with marked muscular atrophy.  Where there is complete paralysis, when the foot dangles and drops, has no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost, an 80 percent rating is warranted.  See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

In this case, the record reflects that the Veteran's right leg radiculopathy has more closely approximated mild, rather than moderate or more severe, paralysis of the sciatic nerve.  The Veteran has complained of pain and numbness radiating to the right lower extremity, strength testing of the extremity was 4/5 in September 2008, there was some diminished sensation of the right lateral leg and foot to pinprick test, but not temperature, position, or vibratory sense test, in November 2009, a somewhat abnormal gait favoring the right leg has been noted, and on several occasions straight leg raise test on the right was positive.  However, motor function, reflexes, and muscle tone have otherwise repeatedly been noted to have been normal, strength has been noted to have been full, and on examination the majority of times during the appeals period, sensory examination of the right lower extremity and gait have also been noted to be normal. 

The Board also notes that, while the Veteran has made some subjective complaints of pain and numbness radiating to the left leg as well, a separate rating for that leg is not warranted.  Subjectively, while the Veteran has made some general left leg complaints, he has repeatedly asserted that his right leg radiculopathy has been much worse and the focus of his neurological complaints, as in July 2009, August 2009, November 2009, August 2010, and May 2011.  Also, objectively, while on September 2008 VA examination left lower extremity strength was noted to have been 4/5, there have essentially been no other objective neurological symptoms noted in the left lower extremity, and it has been consistently noted to be normal to sensory, motor, and strength examination.  There was specifically noted to have been neurological impairment on the right, but not left, lower extremity on November 2009 VA examination, and in October 2010.  Furthermore, the Veteran's treatment has specifically involved epidural steroid injections on the right L4-L5.

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disabilities, but finds that no other diagnostic code provides a basis for any higher rating.  

Accordingly, a rating in excess of 20 percent for lumbar disc disease is not warranted, but a separate 10 percent rating, but no greater, is warranted for right leg radiculopathy, and there is no basis for staged rating of the Veteran's disabilities pursuant to Fenderson or Hart.  To the extent that the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

This case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board recognizes that the Veteran's disabilities have been productive of functional impairment.  The assigned ratings of 30, 20, and 10 percent reflect that his psychiatric, lumbar spine, and right leg disabilities have been productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disabilities would be in excess of that contemplated by the assigned ratings.

As discussed above, the Veteran's anxiety disorder has been primarily manifested by depression, anxiety, flashbacks, chronic sleep impairment with nightmares, some panic attacks, anger, and some hypervigilance, avoidance, and withdrawal, which has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with the Veteran generally functioning normally, and routine behavior, self-care, and conversation normal.  Such manifestations are reasonably contemplated by the schedular criteria for a 30 percent rating under DC 9400, which contemplates psychiatric disability of approximately the same nature and severity.  The record does not reflect that the Veteran's psychiatric disability has caused impairment in earning capacity above what would be average for psychiatric disability rated at that level.  

Also, the Veteran's lumbar disc disease has been manifested by pain with some radiation, tenderness, some muscle spasm, and limitation of motion to 50 degrees or more with pain at the endpoint and no additional limitation after repetitive use, which has required treatment including epidural steroid injections, and has caused problems with lifting, carrying, and reaching.  His right leg radiculopathy has been manifested by pain and numbness radiating to the right lower extremity, some diminished sensation of the right lateral leg, and slightly diminished function, but with motor function, reflexes, and muscle tone generally normal, strength generally full, and sensory examination and gait typically normal.  Such manifestations are reasonably contemplated by the schedular criteria for a 20 percent rating under DC 5242 and 10 percent rating under DC 8520, which contemplate disability of the nature and severity of forward flexion of the thoracolumbar spine limited but greater than 30 degrees or muscle spasm or guarding severe enough to result in an abnormal gait, and mild incomplete paralysis of the sciatic nerve.  Again, the record does not reflect that either disability has caused impairment in earning capacity above what would be average for disability rated at that level.  

Also, aside from his bare assertions, the record does not reflect that the Veteran's disabilities have been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to any disability on appeal.  As discussed above, the Veteran has asserted missing anywhere from 100 to 200 days of work per year due to his disabilities; however, for the reasons discussed above, the Board does not find such assertions to be credible.  

The Board further notes that, while the Veteran reported missing 100 to 200 days of work on March 2011 VA psychiatric examination, on March 2011 VA spine examination, he reported that he had "pain everyday but is a plumber and will go to work every day," and it was noted that the Veteran worked full time as a plumber, and that he had lost less than one week during the past 12-month period due to his back, though in his occupation he had problems with lifting, carrying, and reaching, as well as pain.  Other indications in the records regarding his problems with accurate citations to how many days of work he has actually missed have been cited above.    

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Finally, even though the Veteran has asserted significant missed days from work, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability.  Despite the Veteran's assertions of missed work, he has consistently maintained that he has been employed full time as a plumber and has not maintained that he is unable to perform this job, and the record does not reflect otherwise.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in August and November 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, a transcript of the May 2011 DRO hearing, and statements from the Veteran's wife and friend have been obtained.

Also, the Veteran was provided VA examinations of his claimed disabilities in September 2008, November 2009, December 2009, March 2011, and March 2012, as well as a Veteran's Health Administration (VHA) opinion in October 2013.  These examinations and associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The reports were from examiners with appropriate expertise and were based on thorough review of the claims file and, where pertinent, full examination of the Veteran.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the Veteran's psychiatric and spine disabilities, while treatment records were associated with the claims file following the most recent March 2011 examinations of such disabilities, the record does not reflect, and there has not been an assertion of, worsening of either such disability since the time of those examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also VAOPGCPREC 11-95 (1995).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for sleep apnea is denied.

An initial rating in excess of 30 percent for generalized anxiety disorder is denied.

A rating in excess of 20 percent for lumbar disc disease is denied.

A rating of 10 percent for right leg radiculopathy is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


